DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   KENNETH MICHAEL JACKMAN,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1215

                          [September 5, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward H. Merrigan, Jr., Judge; L.T. Case No. 02-16545
CF10A.

   Kenneth Michael Jackman, Doral, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.